Citation Nr: 0634393	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for low back 
pain/strain.

2.  Entitlement to service connection for cervical strain.

3.  Entitlement to service connection for a headache 
disability, or in the alternative, a disability manifested by 
headaches, to include as secondary to a low back or cervical 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.T.  Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Navy from 
March 1976 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The veteran appeared at a Video Conference Hearing before the 
undersigned Veterans Law Judge in April 2006.  A transcript 
is associated with the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was involved in a traumatic motor vehicle 
accident in May 1976, while in active service with the U.S. 
Navy.  As a result of this injury, the veteran received 
treatment for low back pain, cervical strain, and for 
headaches with associated problems in concentration and loss 
of memory.  The veteran has been diagnosed with chronic 
cervical strain, as well as low back pain with a history of 
strain, and reported to a "fee-basis" examiner, in February 
2005, that he has continually suffered from headache attacks, 
although no distinct pathology was found to confirm his 
assertions. 

The February 2005 "fee basis" examination, while indeed 
thorough in reviewing the veteran's service medical history, 
fails to take into account post-service treatment records 
dating from October 1996.  Indeed, the examiner seems to base 
his opinion on the fact that there are no records of 
complaints for cervical or low back pain until 2002.  This is 
simply false, as the RO has obtained clinical records dating 
back to 1996, where the veteran did indeed complain of 
cervical pain and that he had a history of low back problems, 
including L-4-5 disc herniation.  Indeed, this clinical 
treatment also shows a subjective report of involvement in a 
1994 motor vehicle accident and subjective complaints of back 
pain dating back to 1986, which the "fee basis" examiner 
did not address.  As such, the veteran should be afforded the 
opportunity to identify medical records of his treatment 
since 1986, including his 1994 motor vehicle accident.  
Additionally, the veteran should be afforded a new, 
comprehensive VA examination, which addresses the possible 
continuity of symptoms since 1986, as well as any intervening 
cause or aggravation, or lack thereof, set by the 1994 motor 
vehicle accident.  

The Board notes that there is no distinct pathology 
surrounding the veteran's headaches, based on the February 
2005 examination.  The veteran is, however, competent to 
report subjectively that he experiences pain in his head as a 
debilitating symptom of a potential headache disability or 
another type of disability which manifests via headaches.  As 
the veteran has asserted that his headaches are associated 
with his cervical and low back injuries, and as the service 
medical records seem to support this contention historically, 
the veteran should also be afforded a new VA examination 
which specifically addresses the veteran's complaints of 
headaches and any relation they could have to a current 
headache disability, or separate disability, as well as their 
relationship to the veteran's cervical and low back 
conditions.  Again, the veteran should be afforded the 
opportunity to identify any records of treatment since 1986, 
as this is the earliest identified date of post-service 
treatment potentially associated with the veteran's 
headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran is to be afforded a VA 
examination to determine the likelihood 
of a relationship between his low back 
and cervical conditions and his active 
service.  Additionally, the veteran 
should receive a neurological examination 
to determine the exact nature of the 
veteran's headache disability, and, if 
such a disability is at least as likely 
as it is unlikely, related to the 
veteran's service directly, or is in any 
way associated with the veteran's 
cervical or low back conditions.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should base 
his opinion on all relevant medical and 
service history as well as objective 
findings, and should fully disclose 
his/her rationale in a detailed report.  

2.  The veteran is to be afforded the 
opportunity to identify records of 
treatment for cervical and low back 
conditions, as well as for headaches, 
dating from 1986, including where he 
received treatment for his alleged 1994 
motor vehicle accident.  If the veteran 
responds to this request, obtain the 
relevant records.  If the identified 
records are unavailable, the record 
should be annotated to reflect this.

3.  Upon the conclusion of the new VA 
examination and receipt of copies of 
treatment, but regardless if the veteran 
identifies records of treatment, re-
adjudicate the claim.  If service 
connection for the veteran's claims 
remains denied, issue the veteran with a 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006
).



